DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (2018/0315956) in view of CN109301084.
Re claims 1 and 9, Jin et al. disclose in Fig. 4 a base substrate (11); an OLED device (13) disposed on the base substrate (11); and a thin film encapsulating layer comprising a first inorganic layer (14), an organic layer (15), and a second inorganic layer (16) disposed on the OLED device (13) and the base substrate (11) in sequence; wherein the organic layer (15) comprises a lower surface contacted to the first inorganic layer (14), an upper surface away from the first inorganic layer (14), and a plurality of side surfaces connected to the upper surface and the lower surface, an orthogonal projection of the upper surface projecting on the base substrate is disposed within an orthogonal projection of the lower surface projecting on the base substrate (11), and each of the plurality of side surfaces is inclined (Fig. 4).
Jin et al. does not disclose further comprising a dam having an inverted trapezoidal cross-section, surrounding the thin film encapsulating layer, and disposed on the base substrate, wherein the first inorganic layer covers the dam, and the organic layer is disposed within a space enclosed by the dam
CN109301084 discloses comprising a dam surrounding the thin film encapsulating layer and disposed on the base substrate; wherein the first inorganic layer covers the dam, and the organic layer is disposed within a space enclosed by the dam ([0065-0067]).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Jin et al. and CN109301084 to enable the dam structure of CN109301084 to be added to Jin et al. device in order to block organic layer spillover.
Notwithstanding, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions/shape because applicant has not disclosed that the dimensions/shape are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, Applicant discloses in the specification as originally filed that the dam 308 may have a trapezoidal shape in [0065]. Therefore, the shape of the dam still encompasses the instant claims because it will still prevent spillover.
Re claim 2, Jin et al. disclose wherein a cross-section of the organic layer in a direction perpendicular to the base substrate is trapezoid ([0009]).

Claim(s) 3-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (2018/0315956) in view of CN109301084 as applied to claims 1, 2 and 9 above, and further in view of Park et al. (2019/0155435).
Re claims 3 and 10, the combination does not disclose wherein the organic layer comprises a plurality of organic sub-layers disposed on the first inorganic layer in sequence; side surfaces of the plurality of organic sub-layers at a same side are formed one of the side surfaces of the organic layer; and areas of cross sections of the plurality of organic sub-layers in a direction parallel to the base substrate are decreasing in a direction away from the base substrate.
Park et al. disclose in Figs. 1-3 an OLED display panel and a thin film encapsulation layer (380) which comprises a plurality of encapsulation sub-layers (380-1/380-2/380-3…/380-n), and the plurality of encapsulation sub-layers can be organic layers; as shown in Fig. 3, the edge part of the thin film encapsulation layer 380 is gradually decreasing away form the base substrate (110).
It would have been within the scope of one of ordinary skill in the art to combine the teachings of Jin et al., CN109301084 and Park et al. to enable the encapsulation layer of Jin et al. to be the same according to the teachings of Park et al. because one of ordinary skill in the art would have been motivated to look to alternative suitable materials for the disclosed encapsulating layer of Jin et al. and art recognized suitability for an intended purpose has been recognized to be motivation to combine. See MPEP 2144.07.

Re claim 4, the combination discloses wherein any two adjacent organic sub-layers (380 in Park et al.) comprises a first organic sub-layer and a second organic sub-layer, an orthogonal projection of the first organic sub-layer projecting on the base substrate comprises a plurality of first boundaries, and an orthogonal projection of the second organic sub-layer projecting on the base substrate comprises a plurality of second sides corresponding to the first boundaries (in the orthogonal projection of Jin et al.); and wherein each of the first boundaries is apart from a corresponding one of the second sides in a predetermined distance.
Re claim 5, One of ordinary skill in the art would have been led to the recited distance through routine experimentation to achieve a desired boundary distance.  
           In addition, the selection distance, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
               Note that the specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen distance or upon another variable recited in a claim, the Applicant must show that the chosen distance is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Re claims 6 and 7, One of ordinary skill in the art would have been led to the recited thickness through routine experimentation to achieve a desired device dimension, device associated characteristics and device density on the finished wafer.  
               In addition, the selection thickness, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
               Note that the specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the Applicant must show that the chosen thickness is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 6/23/22 have been fully considered but they are not persuasive.  
Applicant argues “Qian actually discloses a obstructs dam with a non-inverted trapezoidal cross-section (Figs 2B-4A of Qian). However, the dam in amended claim 1 has an inverted trapezoidal cross-section. In fact, Independent claim 1 is directed to a display panel comprising a dam, wherein the dam has an inverted trapezoidal cross-section. With this design, the display panel can effectively prevent the organic layer from overflowing and diffusing whereas Qian does not disclose such limitation to reach the same effect”.
However, Applicant’s specification as originally filed, discloses that the dam 308 may have a trapezoidal shape in [0065]. Therefore, it would be obvious to one of ordinary skill in the art that a trapezoidal shape will serve the same purpose and obtain the same advantage as an inverted trapezoidal cross section. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        August 15, 2022